Case 2:20-cv-12711-LJM-DRG ECF No. 24, PageID.214 Filed 07/08/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MICHAEL OLIVER,
      Plaintiff,                            CASE NO. 20-cv-12711
                                            HON. LAURIE J MICHELSON
v.

DONALD BUSSA, In his
individual and official capacity,
and CITY OF DETROIT,
Jointly and Severally,
     Defendants,
__________________________________________________________/
DAVID A. ROBINSON (P 38754)           PATRICK M CUNNINGHAM (P67643)
ROBINSON & ASSOCIATES, P.C.           CITY OF DETROIT LAW DEPARTMENT
Attorney for Plaintiff                Attorneys for Defendant City of Detroit
28145 Greenfield Rd., Suite 100       2 Woodward Avenue, Suite 500
Southfield, MI 48076                  Detroit, MI 48226
(248) 423-7234                        (313) 237-5032
davidrobinsonlaw@gmail.com            cunninghamp@detroitmi.gov

THOMAS E. KUHN (P37924)
Co-Counsel for Plaintiff
615 Griswold Street, Ste. 515
Detroit, MI 48226
313.974-6605; fax 313.963.9061
tekuhn@aol.com
   __________________________________________________________/
STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE
             PLAINTIFF’S 1st AMENDED COMPLAINT


      UPON stipulation and agreement of the parties, and the Court being otherwise

advised;
Case 2:20-cv-12711-LJM-DRG ECF No. 24, PageID.215 Filed 07/08/21 Page 2 of 2




      IT IS HEREBY ORDERED that the Plaintiff may file his First Amended Complaint

to CLARIFY FACTUAL ALLEGATIONS AND TO ADD CLAIMS against Defendants.

      IT IS SO ORDERED.

      THIS IS NOT A FINAL ORDER, AND DOES NOT CLOSE THE CASE.


      Dated: July 8, 2021


                                s/Laurie J. Michelson
                                LAURIE J. MICHELSON
                                UNITED STATES DISTRICT JUDGE




APPROVED AND OBJECTION TO ENTRY WAIVED:


 /s/ David A. Robinson                       /s/Patrick M Cunningham (w/permission)
David A. Robinson (P38754)                   Patrick M. Cunningham (P67643)
Attorney for Plaintiff                       Attorneys for Defendant City of Detroit




                                         2
